Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 41, 42, 43, 44, 47, 48, 49, 50, 51, 53, 55, 56, 57, 58, 60, 61, 62, 63, 65, 66, 67, 69, 70, 71, 72, 76, 77, and 79 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda (US 20050079042 A1) in view of Hashimoto (JP 2020074440 A).
Regarding Claim 41, Maeda teaches:
a substrate transport chamber (Fig. 1 & Fig. 3), where the substrate transport chamber has a first side which is configured to have at least two substrate processing chambers connected thereto (8 & 9), where the first side is a substantially straight linear side (Fig. 3); and
a robot connected to the transport chamber, where the robot comprises:
a drive (11); and
an arm (14) connected to the drive, where the arm comprises at least two arm links (14a & 14b) connected in series and at least two end effectors, where a first one (14a) of the at least two arm links is connected to the drive, and where the at least two end effectors (16a & 16b) are connected to an end of another one (14b) of the arm links, where the end effectors comprise a respective substrate support area (26) thereon,
where a first one of the at least two end effectors is rotatably connected to the end of the another arm link with a first rotary joint (25c),
where a second one of the at least two end effectors is rotatably connected to the end of the another arm link with a second rotary joint (25c),
where the first and second end effectors are independently rotatable on the end of the another arm link relative to each other [0040 & 0043 & 0053 & 0054],
where the drive is connected at a single stationary location of the substrate transport chamber (Fig. 3) [0040],
where the arm is configured to move the at least two end effectors into and out of the at least two substrate processing chambers attached to the first side of the substrate transport chamber, where the at least two substrate processing chambers are aligned in a substantially straight linear row along the first side of the substrate transport chamber (Fig. 3) [0039 & 0042].
Maeda does not teach:
the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side.
Hiroki teaches:
the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side (Fig. 4 & Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber taught by Maeda with the with multi-joint arm supporting end effector which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber where the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side taught by Hashimoto in order to provide a transfer robot for transfer of substrates in a processing system having a transfer chamber with a reduced width reducing the footprint of the system thereby decreasing the space required for the system.
Regarding Claim 42, Maeda teaches:
the single stationary location is at least partially offset from a center of the substrate transport chamber, where the drive is connected at the single stationary location of the substrate transport chamber near the center of the substrate transport chamber (Fig. 3).
Regarding Claim 43, Maeda teaches:
the arm comprises a first actuator (17c) on the another arm link configured to rotate the first end effector on the another arm link, and a second actuator (17c’) on the another arm link configured to rotate the second end effector on the another arm link [0054 & 0055 & 0057].
Regarding Claim 44, Maeda teaches:
the first and second actuators each comprises an electric motor [0054 & 0055].
Regarding Claim 47, Maeda teaches:
the arm is configured to move the at least two end effectors into and out of at least three of the substrate processing chambers attached to the substrate transport chamber, where the at least three substrate processing chambers are aligned in the substantially straight linear row along the substantially straight linear side of the substrate transport chamber (Fig. 3).
Regarding Claim 48, Maeda teaches:
the arm comprises a first pulley connected to the drive, a second pulley connected to the another arm link, and a mechanical transmission band (19) connecting the first pulley to the second pulley, where the second pulley is stationarily connected to the another arm link (Fig. 4) [0045 & 0050 & 0053].
Regarding Claim 49, Maeda teaches:
the at least two arm links comprises only two arm links (Fig. 2 & Fig. 3 & Fig. 4).
Regarding Claim 50, Maeda teaches:
the first and second rotary joints comprise a coaxial axis of rotation on the end of the another arm link [0011 & 0017 & 0040].
Regarding Claim 51, Maeda teaches:
the arm is configured to move the at least two end effectors into and out of at least two other ones of the substrate processing chambers attached to the substrate transport chamber, where the at least two other ones of the substrate processing chambers are aligned in the substantially straight linear row along a substantially straight opposite linear side of the substrate transport chamber (Fig. 3).
Regarding Claim 53, Maeda teaches:
the arm is configured to move the at least two end effectors into and out of at least three of the substrate processing chambers attached to the substrate transport chamber, where the at least three substrate processing chambers are aligned in the substantially straight linear row along the substantially straight linear side of the substrate transport chamber (Fig. 3).
Regarding Claim 55, Maeda teaches:
a method comprising:
providing a substrate transport chamber (Fig. 1 & Fig. 3) configured to have process modules and at least one load lock connected thereto [0039 & 0040 & 0041], where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width, where opposite lateral sides of the substrate transport chamber are configured to have at least three of the process modules attached to each of the lateral sides (Fig. 3); 
connecting a robot drive (11) to the substrate transport chamber, where the robot drive is mounted to the substrate transport chamber at a singular fixed location on the substrate transport chamber ( Fig. 1 & Fig. 3) [0039 & 0042];
connecting a robot arm (14) to the robot drive (Fig. 2), where a first end of the robot arm is connected to the robot drive (Fig. 2), and where the robot arm comprises at least two arm links connected in series (Fig. 2); and
connecting at least two end effectors (15a & 15b) to a second end of the robot arm (Fig. 2), where the end effectors comprise at least one respective substrate support area (26) thereon,
where a first one of the at least two end effectors is rotatably connected to the second end of the robot arm with a first rotary joint (25c),
where a second one of the at least two end effectors is rotatably connected to the second end of the robot arm with a second rotary joint (25c),
where the first and second end effectors are independently rotatable on the second end of the robot arm relative to each other [0040 & 0043 & 0053 & 0054],
where the robot arm is configured to move the end effectors into and out of the at least three process modules attached to each of the lateral sides with the robot drive at the singular fixed location on the substrate transport chamber (Fig. 3).
Maeda does not teach:
the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side.
Hiroki teaches:
the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side (Fig. 4 & Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber taught by Maeda with the with multi-joint arm supporting end effector which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber where the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side taught by Hashimoto in order to provide a transfer robot for transfer of substrates in a processing system having a transfer chamber with a reduced width reducing the footprint of the system thereby decreasing the space required for the system.
Regarding Claim 56, Maeda teaches:
connecting the process modules to the substrate transport chamber, where the connecting of the process modules to the substrate transport chamber comprises connecting at least three of the process modules to a first one of the lateral sides of the substrate transport chamber, and connecting at least two of the process modules to an opposite second one of the lateral sides of the substrate transport chamber (Fig. 3).
Maeda does not teach:
connecting at least three of the process modules to an opposite second one of the lateral sides of the substrate transport chamber.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least three of the process modules to an opposite second one of the lateral sides of the substrate transport chamber in order to increase productivity of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B))
Regarding Claim 57, Maeda teaches:
connecting at least one of the process modules to a first side end of the substrate transport chamber and connecting at least one load lock to a second opposite side end of the substrate transport chamber (Fig. 3).
Regarding Claim 58, Maeda teaches:
an apparatus comprising:
a robot drive (11); and
a robot arm (14) connected to the robot drive, where the robot arm comprises:
a first arm link (14a), where the first arm link comprises a first end configured to be rotatably connected to a robot drive [0040 & 0045 & 0046 & 0050 & 0056 & 0061] (Fig. 3);
a second arm link (14b) rotatably connected to a second end of the first arm link [0040 & 0045 & 0046 & 0050 & 0056 & 0061] (Fig. 3);
a first transmission in the first arm link, where the first transmission is configured to rotate the second arm link relative to the first arm link, where the first transmission is configured to be moved by the robot drive (Fig. 4) [0045 & 0050 & 0053; and
at least two end effectors (15a & 15b) connected to the second arm link, where the at least two end effectors each comprise at least one respective substrate support area (26) thereon,
where a first one of the at least two end effectors is rotatably connected to the second arm link with a first rotary joint (25c),
where a second one of the at least two end effectors is rotatably connected to the second arm link with a second rotary joint (25c),
where the first and second end effectors are independently rotatable on the second arm link relative to each other [0040 & 0043 & 0053 & 0054],
where the robot drive is configured to be connected to a substrate transport chamber at a single fixed location on the substrate transport chamber (Fig. 1 & Fig. 3), the substrate transport chamber having a first side with substrate processing modules (8 & 9) connected to the first side (Fig. 1 & Fig. 2), where robot arm is configured to at least partially enter and exit the substrate processing modules on the first side of the substrate transport chamber with the robot drive being location at the single fixed location (Fig. 3).
Maeda does not teach:
a first distance between the robot drive and the first side, and
a different second distance between the robot drive and an opposite second side of the substrate transport chamber.
Hiroki teaches:
a first distance between the robot drive and the first side (Fig. 4 & Fig. 5), and
a different second distance between the robot drive and an opposite second side of the substrate transport chamber (Fig. 4 & Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber taught by Maeda with the with multi-joint arm supporting end effector which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber where a first distance between the robot drive and the first side, and a different second distance between the robot drive and an opposite second side of the substrate transport chamber taught by Hashimoto in order to provide a transfer robot for transfer of substrates in a processing system having a transfer chamber with a reduced width reducing the footprint of the system thereby decreasing the space required for the system.
Regarding Claim 60, Maeda teaches:
an apparatus comprising:
a substrate transport chamber (Fig. 3), where the substrate transport chamber has a first side which is configured to have at least two substrate processing chambers (8  & 9) connected thereto (Fig. 1 & Fig. 3); and
a robot connected to the substrate transport chamber (Fig. 1 & Fig. 3), where the robot comprises:
a drive (11); and
an arm (14) connected to the drive (Fig. 2 & Fig. 4), where the arm comprises at least three arm links (14a & 14b & 15a & 15b) connected in series and at least one end effector (15a & 15b), where a first one of the at least three arm links is connected to the drive (Fig. 2), and where the at least one end effector is connected to an end of another one of the arm links (Fig. 2), where the at least one end effector comprises at least two substrate support areas (26) thereon,
where the at least one effector is rotatably connected to the end of the another arm link [0040 & 0043 & 0053 & 0054],
where the drive is mounted to the substrate transport chamber at a single location of the substrate transport chamber (Fig. 3),
where the arm is configured to move the at least one end effector into and out of the at least two substrate processing chambers (Fig. 3).
Maeda does not teach:
the single location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side.
Hiroki teaches:
the single location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side (Fig. 4 & Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single location of the substrate transport chamber taught by Maeda with the with multi-joint arm supporting end effector which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single location of the substrate transport chamber where the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side taught by Hashimoto in order to provide a transfer robot for transfer of substrates in a processing system having a transfer chamber with a reduced width reducing the footprint of the system thereby decreasing the space required for the system.
Regarding Claim 61, Maeda teaches:
the single location is located at least partially offset from a center of the substrate transport chamber near the center of the substrate transport chamber (Fig. 3).
Regarding Claim 62, Maeda teaches:
the at least two substrate support areas are located at opposite ends of the at least one end effector (Fig. 2).
Regarding Claim 63, Maeda teaches:
the arm comprises a first actuator (17c) on the another arm link configured to rotate the at least one first end effector, where the first actuator comprises an electric motor [0054 & 0055 & 0057].
Regarding Claim 65, Maeda teaches:
the arm comprises a first pulley connected to the drive, a second pulley, and a mechanical transmission band connecting the first pulley to the second pulley (Fig. 4) [0045 & 0050 & 0053].
Regarding Claim 66, Maeda teaches:
a first one of the at least one end effector is rotatably connected to the end of the another arm link with a first rotary joint (25c), where a second one of the at least one end effector is rotatably connected to the end of the another arm link with a second rotary joint (25c), where the first and second end effectors are independently rotatable on the end of the another arm link relative to each other, where the first and second rotary joints comprise a coaxial axis of rotation on the end of the another arm link [0040 & 0043 & 0053 & 0054].
Regarding Claim 67, Maeda teaches:
the arm is configured to move the first and second end effectors into and out of at least two other ones of the substrate processing chambers attached to the substrate transport chamber, where the at least two other ones of the substrate processing chambers are aligned in a substantially straight second linear row along the second opposite side of the substrate transport chamber (Fig. 3).
Regarding Claim 69, Maeda teaches:
an apparatus comprising:
a substrate transport chamber (Fig. 1 & Fig. 3), where the substrate transport chamber has a first side which is configured to have at least two substrate processing chambers (8 & 9) connected thereto (Fig. 1 & Fig. 3); and
a robot comprising:
a drive (11); and
an arm (14) connected to the drive (Fig. 2 & Fig. 4), where the arm comprises at least three arm links connected in series and at least one end effector (15a & 15b), where a first one of the at least three arm links is connected to the drive (Fig. 2 & Fig. 4), and where the at least one end effector is connected to an end of another one of the arm links (Fig. 2 & Fig. 3 & Fig. 4), where the at least one end effector comprises at least two substrate support areas (26) thereon,
where the at least one effector is rotatably connected to the end of the another arm link (25c) [0040 & 0043 & 0053 & 0054],
where the drive is fixedly mounted at a single location of a substrate transport chamber (Fig. 3), where the single location is located at least partially offset from a center of the substrate transport chamber (Fig. 3),
where the arm is configured to move the at least one end effector into and out of the at least two substrate processing chambers attached to the substrate transport chamber at the first side (Fig. 3).
Maeda does not teach:
the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side, where the single location is closer to the first side than the second side.
Hiroki teaches:
the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side, where the single location is closer to the first side than the second side (Fig. 4 & Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber taught by Maeda with the with multi-joint arm supporting end effector which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber where the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with a first distance between the drive and the first side and a different second distance between the drive and the second opposite side, where the single location is closer to the first side than the second side taught by Hashimoto in order to provide a transfer robot for transfer of substrates in a processing system having a transfer chamber with a reduced width reducing the footprint of the system thereby decreasing the space required for the system.
Regarding Claim 70, Maeda teaches:
a method comprising:
providing a substrate transport chamber configured to have process modules and at least one load lock connected thereto (Fig. 3), where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width, where opposite lateral sides of the substrate transport chamber are configured to have at least two of the process modules attached to each the lateral sides (Fig. 3);
connecting a robot drive (11) to the substrate transport chamber (Fig. 3), where the robot drive is mounted to the substrate transport chamber at a singular fixed location on the substrate transport chamber (Fig. 3), where the singular fixed location is located closer to a first one of the lateral sides than an opposite second one of the lateral sides (Fig. 3);
connecting a robot arm (14) to the robot drive, where a first end of the robot arm is connected to the robot drive, and where the robot arm comprises at least three arm links connected in series (Fig. 1 & Fig. 2 & Fig. 3); and
connecting at least one end effector (15a & 15b) to a second end of the robot arm, where the at least one end effector comprises at least two substrate support areas (26) thereon,
where the at least one end effector is rotatably connected to the second end of the robot arm with a first rotary joint (25c) [0040 & 0043 & 0053 & 0054],
where the robot arm is configured to move the at least one end effector into and out of the process modules attached to each of the lateral sides with the robot drive at the singular fixed location on the substrate transport chamber (Fig. 1 & Fig. 3) [0039 & 0042].
Maeda does not teach:
at least three of the process modules attached to each of the lateral sides;
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least three of the process modules to an opposite second one of the lateral sides of the substrate transport chamber in order to increase productivity of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B))
Regarding Claim 71, Maeda teaches:
the at least two substrate support areas are located at opposite ends of the at least one end effector (Fig. 2).
Regarding Claim 72, Maeda teaches:
the arm comprises at least one actuator on the arm configured to rotate the at least one first end effector (25c) [0040 & 0043 & 0053 & 0054], where the at least one actuator comprises at least one electric motor (17c).
Regarding Claim 76, Maeda teaches:
the opposite second side of the substrate transport chamber is configured to have at least two additional substrate processing chambers (2) connected thereto, where the robot is configured to move the at end effectors into and out of the substrate processing chambers at both the first side and the opposite second side, and where the drive is mounted at the single stationary location (Fig. 1 & Fig. 3) [0039 & 0042]
Maeda does not teach:
the single stationary location is closer to the first side than the opposite second side.
Hiroki teaches:
the single stationary location is closer to the first side than the opposite second side (Fig. 4 & Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber taught by Maeda with the with multi-joint arm supporting end effector which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber where the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with the single stationary location is closer to the first side than the opposite second side taught by Hashimoto in order to provide a transfer robot for transfer of substrates in a processing system having a transfer chamber with a reduced width reducing the footprint of the system thereby decreasing the space required for the system.
Regarding Claim 77, Maeda teaches:
the second opposite side of the substrate transport chamber is configured to have at least two additional substrate processing chambers (2) connected thereto, where the robot is configured to move the at least one end effector into and out of the substrate processing chambers at both the first side and the second opposite side, and where the drive is mounted at the single location (Fig. 1 & Fig. 3) [0039 & 0042].
Maeda does not teach:
the single location is closer to the first side than the second opposite side.
Hiroki teaches:
the single location is closer to the first side than the second opposite side (Fig. 4 & Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber taught by Maeda with the with multi-joint arm supporting end effector which support substrates for transfer between processing modules driven by a drive where the drive is connected at a single stationary location of the substrate transport chamber where the single stationary location of the substrate transport chamber is located between the first side and an opposite second side of the substrate transport chamber with the single location closer to the first side than the second opposite side taught by Hashimoto in order to provide a transfer robot for transfer of substrates in a processing system having a transfer chamber with a reduced width reducing the footprint of the system thereby decreasing the space required for the system.
Regarding Claim 79, Maeda teaches:
the process modules comprise at least two of the process modules attached to each of the lateral sides, and at least three process modules on one of the lateral sides.
Maeda does not teach:
the process modules comprise at least three of the process modules attached to each of the lateral sides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide three process modules attached to each of the lateral sides in order to provide increased throughput to the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B))
Claims 52, 54, 64, 68, 73, 74, 75, 78, and 80 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda (US 20050079042 A1) and Hashimoto (JP 2020074440 A) further in view of Hiroki (US 20050005847 A1).
Regarding Claim 52, Maeda teaches:
the at least two arm links comprises only two arm links (Fig. 1 & Fig. 2 & Fig. 3),
where the arm comprises a first pulley connected to the drive, a second pulley connected to the another arm link, and a mechanical transmission band connecting the first pulley to the second pulley, where the second pulley is stationarily connected to the another arm link (Fig. 4) [0045 & 0050 & 0053],
where the arm comprises a first actuator (17c) on the another arm link configured to rotate the first end effector on the another arm link, and a second actuator (17c’) on the another arm link configured to rotate the second end effector on the another arm link [0054 & 0055 & 0057],
where the first and second actuators each comprises an electric motor [0054 & 0055].
Maeda does not teach:
wherein the electric motors are located inside at least one airtight vessel.
Hiroki teaches:
wherein the electric motors are located inside at least one airtight vessel.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors taught by Maeda with the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors wherein the electric motors are located inside at least one airtight vessel taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates complex moving parts from the sterile processing atmosphere to prevent contamination from particulates created by wear in the complex moving parts..
Regarding Claim 54, Maeda teaches:
the at least two arm links comprises at least three arm links,
where the arm comprises a first pulley connected to a rotatable shaft of the drive, a second pulley, and a mechanical transmission band (19) connecting the first pulley to the second pulley (Fig. 4) [0045 & 0050 & 0053],
where the arm comprises a first actuator (17c) on the another arm link configured to rotate the first end effector on the another arm link [0054 & 0055 & 0057], and a second actuator on the another arm link (17c’) configured to rotate the second end effector on the another arm link [0054 & 0055 & 0057],
where the arm is configured to move the at least two end effectors into and out of at least three of the substrate processing chambers attached to the substrate transport chamber (Fig. 3), where the at least three substrate processing chambers are aligned in the substantially straight linear row along the substantially straight linear side of the substrate transport chamber (Fig. 3),
where the first and second actuators each comprises an electric motor [0054 & 0055].
Maeda does not teach:
wherein the electric motors are located inside at least one airtight vessel.
Hiroki teaches:
a substrate transfer robot (26) having a multi-joint arm (28) supporting end effectors for transporting substrates (W) between process stations (20A & 20B & 20C & 20D & 20E & 20F) being driven by electric motors (39A & 39B);
wherein the electric motors are located inside at least one airtight vessel (38A & 38B) [0040].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors taught by Maeda with the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors wherein the electric motors are located inside at least one airtight vessel taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates complex moving parts from the sterile processing atmosphere to prevent contamination from particulates created by wear in the complex moving parts..
Regarding Claim 64, Maeda does not teach:
the electric motor is located inside at least one airtight vessel.
Hiroki teaches:
a substrate transfer robot (26) having a multi-joint arm (28) supporting end effectors for transporting substrates (W) between process stations (20A & 20B & 20C & 20D & 20E & 20F) being driven by electric motors (39A & 39B);
wherein the electric motors are located inside at least one airtight vessel (38A & 38B) [0040].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors taught by Maeda with the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors wherein the electric motors are located inside at least one airtight vessel taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates complex moving parts from the sterile processing atmosphere to prevent contamination from particulates created by wear in the complex moving parts..
Regarding Claim 68, Maeda teaches:
the arm comprises a first pulley connected to a rotatable shaft of the drive, a second pulley, and a mechanical transmission band connecting the first pulley to the second pulley (Fig. 4) [0045 & 0050 & 0053],
where the arm comprises a first actuator (17c) on the another arm link configured to rotate the first end effector on the another arm link [0054 & 0055 & 0057], and a second actuator (17c’) on the another arm link configured to rotate the second end effector on the another arm link [0054 & 0055 & 0057],
where the arm is configured to move the first and second end effectors into and out of the at least three of the substrate processing chambers attached to the substrate transport chamber (Fig. 3),
where the first and second actuators each comprises an electric motor [0054 & 0055].
Maeda does not teach:
wherein the electric motors are located inside at least one airtight vessel.
Hiroki teaches:
a substrate transfer robot (26) having a multi-joint arm (28) supporting end effectors for transporting substrates (W) between process stations (20A & 20B & 20C & 20D & 20E & 20F) being driven by electric motors (39A & 39B);
wherein the electric motors are located inside at least one airtight vessel (38A & 38B) [0040].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors taught by Maeda with the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors wherein the electric motors are located inside at least one airtight vessel taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates complex moving parts from the sterile processing atmosphere to prevent contamination from particulates created by wear in the complex moving parts..
Regarding Claim 73, Maeda does not teach:
the at least one electric motor is located inside at least one airtight vessel.
Hiroki teaches:
a substrate transfer robot (26) having a multi-joint arm (28) supporting end effectors for transporting substrates (W) between process stations (20A & 20B & 20C & 20D & 20E & 20F) being driven by electric motors (39A & 39B);
wherein the electric motors are located inside at least one airtight vessel (38A & 38B) [0040].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors taught by Maeda with the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors wherein the electric motors are located inside at least one airtight vessel taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates complex moving parts from the sterile processing atmosphere to prevent contamination from particulates created by wear in the complex moving parts..
Regarding Claim 74, Maeda does not teach:
the substrate transport chamber is a vacuum chamber.
Hiroki teaches:
the substrate transport chamber is a vacuum chamber [0037 & 0038].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transport apparatus having a substrate transport chamber containing a transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules taught by Maeda with substrate transport apparatus having a substrate transport chamber containing a transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules where the substrate transport chamber is a vacuum chamber taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates the transferred workpieces from particle contamination by moving them in a vacuum environment.
Regarding Claim 75, Maeda teaches:
the arm is configured to move the at least one end effector into and out of the at least two processing stations (Fig. 3).
Maeda does not teach:
the substrate transport chamber comprises a third side, between the first and second sides, which comprises at least one load lock, and there the arm is configured to move the end effectors into and out of the at least one load lock.
Hiroki teaches:
the substrate transport chamber comprises a third side, between the first and second sides(Fig. 1) , which comprises at least one load lock (22A & 22B), and where the arm is configured to move the at least one end effector into and out of the at least one load lock [0073 & 0124 & 0125 & 0128 & 0132 & 0135 & 0136].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transport apparatus having a substrate transport chamber containing a transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules taught by Maeda with substrate transport apparatus having a substrate transport chamber containing a transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules where the substrate transport chamber comprises a third side, between the first and second sides, which comprises at least one load lock, and where the arm is configured to move the at least one end effector into and out of the at least one load lock taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system with increased throughput by providing load locks on a side not utilized for processing to increase capacity of the system.
Regarding Claim 78, Maeda teaches:
the arm is configured to move the at least one end effector into and out of the at least two processing stations (Fig. 3).
Maeda does not teach:
the substrate transport chamber is a vacuum chamber, where the substrate transport chamber comprises a third side, between the first and second sides, which comprises at least one load lock, and where the arm is configured to move the at least one end effector into and out of the at least one load lock.
Hiroki teaches:
the substrate transport chamber is a vacuum chamber [0037 & 0038], where the substrate transport chamber comprises a third side, between the first and second sides (Fig. 1), which comprises at least one load lock (22A & 22B), and where the arm is configured to move the at least one end effector into and out of the at least one load lock [0073 & 0124 & 0125 & 0128 & 0132 & 0135 & 0136].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transport apparatus having a substrate transport chamber containing a transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules taught by Maeda with substrate transport apparatus having a substrate transport chamber containing a transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules where the substrate transport chamber is a vacuum chamber, where the substrate transport chamber comprises a third side, between the first and second sides, which comprises at least one load lock, and where the arm is configured to move the at least one end effector into and out of the at least one load lock taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates the transferred workpieces from particle contamination by moving them in a vacuum environment and increasing throughput by providing load locks on a side not utilized for processing to increase capacity of the system.
Regarding Claim 80, Maeda teaches:
the arm is configured to move the at least one end effector into and out of the at least two processing stations (Fig. 3).
Maeda does not teach:
the substrate transport chamber is a vacuum chamber, where the substrate transport chamber comprises a third side, between the first and second sides, which comprises at least one load lock, and where the arm is configured to move the at least one end effector into and out of the at least one load lock.
Hiroki teaches:
the substrate transport chamber is a vacuum chamber [0037 & 0038], where the substrate transport chamber comprises a third side, between the first and second sides (Fig. 1), which comprises at least one load lock (22A & 22B), and where the arm is configured to move the at least one end effector into and out of the at least one load lock [0073 & 0124 & 0125 & 0128 & 0132 & 0135 & 0136].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transport apparatus having a substrate transport chamber containing a transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules taught by Maeda with substrate transport apparatus having a substrate transport chamber containing a transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules where the substrate transport chamber is a vacuum chamber, where the substrate transport chamber comprises a third side, between the first and second sides, which comprises at least one load lock, and where the arm is configured to move the at least one end effector into and out of the at least one load lock taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates the transferred workpieces from particle contamination by moving them in a vacuum environment and increasing throughput by providing load locks on a side not utilized for processing to increase capacity of the system.
Response to Arguments
Applicant’s arguments with respect to Claims 41-58 and 60-80 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652